DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/2020 and 05/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 01/07/2020 is noted by the Examiner.

Drawings
The drawings are objected to because:
They fail to show “a thermal camera or a pyrometer” in the Figs. as claimed in claim 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation “said movable body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyeler et al. (herein after Beyeler) US2015/0369839.

    PNG
    media_image1.png
    448
    595
    media_image1.png
    Greyscale
Regarding claim 1, Beyeler discloses a MEMS microforce sensor for determining a mechanical property of a sample by sensing a deflection and measuring a force, the MEMS microforce sensor comprising: an outer frame (1); a cold movable body (11); a heatable movable body (3, ¶0053, lines 1-2); a series of heat sink flexures (7) connecting said heatable movable body (3) to said outer frame (1); a series of flexures (5) connecting said cold movable body (11) to said outer frame (1); at least one bridge (2) mechanically interconnecting said cold movable body (11) and said heatable movable body (3); a heating resistor (9) connected to said heatable movable body (3); and capacitor electrodes (8) measuring a force applied on the sample by sensing a deflection of said cold movable body (11) relative to said outer frame (1) by a change of electrical capacitance. 
Regarding claim 2, Beyeler further discloses said heatable movable body (3) experiences an increase in temperature due to a current passing through said heating resistor (9, ¶0052, lines 1-2).
Regarding claim 3, Beyeler further discloses an indenter tip (4) glued to the MEMS microforce sensor (¶0046, lines 1-2).
Regarding claim 4, Beyeler further discloses said capacitor electrodes (8) form a differential capacitive comb drive (Fig. 2).
Regarding claim 5, Beyeler further discloses said bridge (2) being configured to mechanically connect said heatable movable body (3) and said cold movable body (11) while reducing heat being transferred from said heatable movable body (3) into said cold movable body (11, ¶0053, lines 1-8).
Regarding claim 6, Beyeler further discloses said heat sink flexures (7) are configured to suspend said heatable movable body (11) while reducing heat being transferred from said heatable movable body into said outer frame (1).
Regarding claim 7, Beyeler further discloses outer frame (1) and said cold movable body (11) together form a cold zone of the MEMS microforce sensor (Fig. 2), and said heatable movable body (3) and said indenter tip (4) form a hot zone of the MEMS microforce sensor (Fig. 1).
Regarding claim 8, Beyeler further discloses a temperature of said heatable movable body (11) measured by an electrical resistance of said heating resistor (9, ¶0039, lines 1-3).
Regarding claim 9, Beyeler further discloses a temperature of said heatable movable body (3) being measured as a change of electrical capacitance by said capacitor electrodes (¶0040, lines 1-4).
Regarding claim 10, Beyeler further discloses a pyrometer for measuring a temperature of said heatable movable body (¶0053, lines 1-8).
Regarding claim 11, Beyeler further discloses resistor (9) located on said movable body (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855